Name: Commission Regulation (EEC) No 3955/86 of 23 December 1986 fixing the indicative ceilings and the 'guide' quantities for 1987 under the supplementary mechanism applicable to trade in beef and veal and repealing Regulation (EEC) No 610/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/55 COMMISSION REGULATION (EEC) No 3955/86 of 23 December 1986 fixing the indicative ceilings and the 'guide' quantities for 1987 under the supplementary mechanism applicable to trade in beef and veal and repealing Regulation (EEC) No 610/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, down special detailed rules for the application of the supplementary trade mechanism to beef and veal (*) ; Having regard to the Treaty establishing the European Economic Community, Whereas the indicative ceilings and 'guide' quantities for 1987 should be laid down and certain of the detailed rules laid down in the abovementioned Regulation (EEC) No 610/86 and should be amended in the light of experience ; whereas, for reasons of clarity, the said Regu ­ lation should be replaced in its entirety and should there ­ fore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 (4) and the second subparagraph of Article 84 (2) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas the common rules for the application of the STM were laid down by Commission Regulation (EEC) No 574/86 (3) as last amended by Regulation (EEC) No 3866/86 (4) ; whereas the indicative ceilings and the 'guide' quantities for the period from 1 March to 31 December 1986 and the special detailed rules for the application of the STM arrangements were laid down by Commission Regulation (EEC) No 610/86 of 28 February 1986 laying The indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession shall be as follows for 1987 : CCT heading No Description Indicative ceiling 01.02 A ex II Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights 20 000 head 02.01 A II a) Meat of bovine animals, fresh or chilled 3 400 tonnes (carcase weight) 02.01 A II b) and 02.01 B II b) Meat of bovine animals, frozen, and offals of bovine animals 1 20 000 tonnes (carcase weight) Article 2 The 'guide' quantities which may be imported into Spain in 1987 from the Community as constituted at 31 December 1985 shall be as follows : (*) OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 201 , 24. 7 . 1986, p. 3 . 3) OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 359, 19 . 12 . 1986, p . 33 . 0 OJ No L 58 , 1 . 3 . 1986, p. 35 . No L 365/56 Official Journal of the European Communities 24. 12. 86 CCT heading No Description 'Guide' quantity 01.02 A ex II Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights 1 3 200 head 02.01 A II a) Meat of bovine animals, fresh or chilled 2 200 tonnes (carcase weight) 02.01 A II b) and 02.01 B II b) Meat of bovine animals, frozen, and offals of bovine animals 17 820 tonnes (carcase weight) Article 3 For the purposes of this Regulation, 100 kilograms of bone-in meat shall be regarded as equivalent to 77 kilo ­ grams of boneless meat. Article 4 The sum of the quantities stated in the STM licences applied for by each operator in any one month shall , for each of the headings specified in Article 2, not exceed 10 % of the quantities laid down in that Article . Article 5 During the first six months of each year, the maximum quantity in respect of which STM licences may be issued monthly shall be 10 % of the quantities referred to in Article 2 of this Regulation . Article 6 The STM licence introduced pursuant to Articles 1 and 3 of Regulation (EEC) No 569/86, shall be valid for : (a) 60 days in the case of live bovine animals ; (b) 60 days in the case of fresh or chilled meat of bovine animals ; (c) 45 days in the case of frozen meat of bovine animals and offals of bovine animals, from the date of issue within the meaning of Article 6 (4) of Commission Regulation (EEC) No 574/86 . Article 7 The security relating to STM licences shall be : (a) 5 ECU per animal in the case of live bovine animals ; (b) 4 ECU per 100 kilograms in the case of fresh, chilled or frozen meat ; (c) 20 ECU per 100 kilograms in the case of offals of bovine animals . Article 8 Regulation (EEC) No 610/86 is hereby repealed. Article 9 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President